           Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 1 of 48



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                           )
Nippon Yusen Kabushiki Kaisha              )
3-2, Marunouchi 2 Chome, Chiyoda-Ku, Tokyo ) Civil Action No.
100-0005 Japan                             )
                                           )
NYK Line (North America) Inc.              ) Judge:
300 Lighting Way – 5th floor,              )
Secaucus, NJ 07094                         )
                                           )
              Plaintiffs,                  )
                                           )
v.                                         )
                                           )
Norfolk Southern Railway Company           )
Three Commercial Place                     )
Norfolk, Virginia 23510                    )
                                           )
Union Pacific Railroad Company             )
1400 Douglas Street                        )
Omaha, Nebraska 68179                      )
                                           )
              Defendants.                  )
                                           )

                                   COMPLAINT
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 2 of 48



                                        INTRODUCTION

       1.      Plaintiffs Nippon Yusen Kabushiki Kaisha and NYK Line (North America) Inc.,

by and through their undersigned attorneys, bring this antitrust suit for treble damages against

Defendants CSX Transportation, Inc. and Norfolk Southern Railway Company (“Defendants”).

       2.      Plaintiffs allege that, from July 1, 2003 until at least December 31, 2008 (the

“Relevant Period”), (i) Defendants and their co-conspirators engaged in price fixing in violation

of Section 1 of the Sherman Act, including by fixing rate-based rail fuel surcharges (“FSC”) and/or

(ii) through the use of multi-year contracts, Defendants continued to reap the benefits of their

anticompetitive scheme (in the form supra-competitive fuel surcharges) for years after Defendants’

collusion-tainted contracts were negotiated.

       3.      During the Relevant Period, Plaintiffs directly purchased unregulated rail freight

transportation services from one or more Defendants, which assessed Plaintiffs an FSC for the

agreed-upon transportation. As used herein, the term “unregulated” refers to rail freight

transportation services where the rates are set by private contracts or through other means exempt

from rate regulation under federal law. Certain allegations in this Complaint are premised on

factual assertions reflected in pleadings and other court documents filed by former court-appointed

lead class counsel, which had full access to the discovery record in the former class suit alleging

an identical conspiracy to violate the antitrust laws.

       4.      In 2003, the four largest United States-based Class I railroads engaged in an

extraordinary series of meetings, phone calls, and email communications through which they

embarked on a conspiracy—under the guise of a fuel cost recovery program—to apply and enforce

rail fuel surcharges across their customers in order to generate profits. Defendants CSX

Transportation, Inc. (“CSX”) and Norfolk Southern Railway Company (“NS”) and their co-


                                                  2
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 3 of 48



conspirators BNSF Railway Company (“BNSF”) and Union Pacific Railroad Company (“UP”)

together controlled about 90% of rail freight traffic in the United States during the Relevant Period.

Defendants and their co-conspirators used “rate-based” FSCs—i.e., surcharges that use a

percentage applied to the base rate for a shipment—as a means to impose across-the-board rate

increases on rail freight shipments, a result that would have been prohibitively difficult to achieve

on a contract-by-contract basis. Throughout the conspiracy and despite customer pushback against

FSCs imposed by Defendants and their co-conspirators, each of the conspiring railroads set aside

their individual, economic self-interest to undercut one another and instead staunchly maintained

their FSC program, pocketing billions of dollars in profits as a result.

       5.      Prior to conspiring, Defendants and their co-conspirators operated as businesses

should: they actively competed against each other over rates generally and with respect to fuel

recovery mechanisms to the benefit of their customers. According to a historical study of rail rates

undertaken by the Surface Transportation Board (“STB”), “inflation-adjusted rail rates declined in

every year but one from 1985 through 2004.” Defendants and their co-conspirators were aware of,

and concerned about, this trend. According to one CSX internal analysis from 2002, this decline

resulted from factors including “some very vicious historical price wars” in the rail industry and

“destructive pricing for rail share.”

       6.      Between 2000 and 2003, Defendants and their co-conspirators independently tried

to implement revenue-enhancing policies, including uncoordinated efforts to impose stand-alone

FSCs. These efforts failed. Defendants and their co-conspirators used the inclusion or absence of

FSCs as a basis to compete for each other’s business and customers successfully resisted FSCs.

They were rarely included in contracts and more rarely collected; those seeking to impose them

lost customers to competitors or compensated customers by negotiating discounts. For example:


                                                  3
            Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 4 of 48



               a.     BNSF explained in a May 2002 Enterprise Wide Risk Assessment that “We

                      are challenged to mitigate the risk through fuel surcharges, particularly as

                      the UP does not use a fuel surcharge in the competitive marketplace. . . .

                      The trucking industry uses fuel surcharges but our rail competitors do not

                      and we therefore are hard pressed to achieve it. We do loose [sic] business

                      because of that and we may have to lower margin in other aspects in order

                      to keep the business with the surcharges where we do apply it.”

               b.     In September 2002, NS’s manager of pricing systems Pat Glennon reported

                      to the then-Senior Vice President of Marketing Services and later its CMO

                      Don Seale that “[c]ustomers are now more attuned to fuel issues and are

                      less inclined to agree to a surcharge clause,” and that eastern competitor

                      CSX “appear[s] to be more lax in applying the surcharge to private

                      authorities.”

               c.     As late as April 2003, UP’s Bob Toy reported, “Fuel surcharge $ are melting

                      away at the competition. In a downward-pressure environment, what’s on

                      paper must not work in the real world.”

       7.      Moreover, since the passage of the Staggers Act in 1980, which significantly

deregulated the American railroad industry, railroads typically entered into private freight

transportation contracts that included escalation provisions tied to indexes that weighted actual

cost factors, including fuel cost. As UP President James Young acknowledged on an October 2004

earnings call, the Rail Cost Adjustment Factor (“RCAF”) “looks at actual costs through the

industry.” In that respect, Defendants and their co-conspirators were already recovering fuel costs

through the RCAF or the related All Inclusive Index (“AII”).


                                                4
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 5 of 48



       8.      In March 2003, everything began to change. Rather than competing, Defendants

and their co-conspirators began coordinating FSC programs. Senior executives at the highest levels

of each company began to discuss with one another the implementation of more aggressive FSC

formulas that the Surface Transportation Board (“STB”) later found bore “no real correlation

between the rate increase and the increase in fuel costs for that particular movement to which the

surcharge is applied . . . .” In short, Defendants and their co-conspirators stopped competing and

started conspiring.

       9.      On March 11, 2003, CSX internally recommended making changes to its FSC

program that would have significantly reduced the surcharges applied to shippers’ base rates.

Simultaneously, UP’s CMO Jack Koraleski was recommending escalation of UP’s FSC program

to be substantially more aggressive. The very next day, Koraleski traveled to competitor CSX to

play golf, socialize, and discuss “fuel surcharge methodology.” Within one week, CSX’s

leadership abruptly reversed course, abandoning its recommended FSC reduction and adopting a

program matching UP’s escalation.

       10.     On March 18, 2003, BNSF and NS senior executives met to discuss

“synchroniz[ing]” FSCs. Action items for the meeting attended by John Lanigan (BNSF’s CMO)

and Don Seale stated: “BNSF’s fuel surcharge is structured differently than NS, CSX and UP.

Should BNSF’s by [sic] synchronized with the other big players in the industry?” The answer

based on what followed: a resounding yes.

       11.     On March 20, 2003, CSX publicly announced a new, more aggressive FSC program

with a lower trigger and higher base-rate multiplier. On March 31, 2003, UP decided to adopt “the

same approach as the CSXT.” On April 4, 2003, UP sent a “concurrence” to competitors that its

new FSC program will “apply to most Union Pacific pricing documents for local and interline


                                                5
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 6 of 48



freight movements . . . .” Upon receipt, BNSF marketing officer Paul Anderson reacted

ecstatically: “This is sweet!!!! Just like the CSXT.”

       12.     On April 1, 2003, BNSF and CSX senior executives met. The agenda dictated that

CSX’s CMO Mike Giftos and BNSF’s CMO John Lanigan were to discuss “Fuel Surcharge.”

Documents also reveal that, between April 2 and 6, 2003, NS’s Seale and BNSF’s Lanigan

continued a prior discussion on “the fuel surcharge issue” at a National Freight Transportation

Association meeting.

       13.     Similar to CSX’s abandonment of a less aggressive FSC regime following a

meeting with UP in March 2003, BNSF abandoned the internal consideration of an FSC program

that could have been fairer for shippers. Between February and April 2003, BNSF had been

“[l]eaning toward [a] Cost Per Mile” FSC formula (a mileage-based FSC which could have better

correlated the resulting FSCs to actual fuel costs compared to the rate-based FSCs that Defendants

and their co-conspirators broadly implemented during the conspiracy), but abandoned this

approach. Instead, BNSF and UP adopted nearly identical rate-based FSCs. An internal NS

analysis found that “Once [UP’s $1.35 trigger] kicks in, it exactly matches the BNSF FSC

percentage progression, including lag times and effective dates.”

       14.     Defendants’ and their co-conspirators’ employees recognized these new FSCs were

not genuine fuel cost recovery mechanisms as Defendants and their co-conspirators sought to

portray. For example, on March 19, 2003, CSX’s Director of Market Strategy John Couch

explained that while the coordinated FSC “seems somewhat benevolent, it is actually a large

increase in fuel surcharge billings – maybe as much as 100%.” On April 7, 2003, NS’s Manager

of Pricing Systems Pat Glennon recounted “[t]he case in favor of adopting the CSXT standard” to

Don Seale and AVP Charlie Brenner, writing the “CSXT standard clearly produces significantly


                                                 6
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 7 of 48



more compensation, and it does it sooner and more consistently.” On April 29, 2003, Glennon told

Seale that “[b]y dropping the base to $23 per barrel, raising the percentage yield and talking [sic]

it sooner, the change is in fact a blatant general rate increase, and will appear so to customers.”

       15.     Glennon was correct that customers saw the rate increases for what they were and

were outraged. Handwritten notes from a June 2003 meeting between CSX and UP’s senior

executives—including (i) CSX’s CEO Michael Ward, EVP and COO Al Crown, CMO Mike

Giftos, EVP Clarence Gooden, VP of Strategic Planning Les Passa, and Alan Blumenfield, and

(ii) UP’s CEO Dick Davidson, President and COO Ike Evans, CMO Jack Koraleski, Head of

Operations Dennis Duffy, SVP Charley Eisele, VP and CIO Merill Bryan—reflect that the

companies’ senior executives discussed their FSC formulas and the “outcry” they were facing from

the initial rollout of their new FSC regimes. The notes also state that “Both roads starts [sic] at a

$23 trigger,” reflecting an explicit discussion of the strike price above which their FSCs were

triggered, and that the competitors “[m]ay have to revisit $23 if [fuel prices] stay high.”

       16.     But, once the conspiracy was underway, they no longer had to fear customer loss

as their imposition of these rate-based FSCs industry-wide meant that customers had no leverage

to threaten taking business elsewhere. As an internal BNSF report from 2005 recognized, however,

this only worked because Defendants and their co-conspirators adhered to the scheme: “it would

only take one competitor to abandon this in an attempt to gain market share to cause this to fall.”

       17.     Instead of undercutting their competitors to gain market share and maximize their

economic interests, Defendants and their co-conspirators conspired to assess matching FSCs,

without waivers or discounts, to their entire customer bases applied across all rail freight traffic,

including carload traffic (i.e., shipments that travel from origin to destination only by railcars) and

intermodal traffic (i.e., shipments that travel by rail and one other mode of transportation such as


                                                  7
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 8 of 48



truck or ship). The conspiring Defendants’ and their co-conspirators’ senior executives and chief

marketing officers oversaw their railroads’ carload and intermodal traffic alike and sought to apply

FSCs to them broadly. The junior executives overseeing the carload and intermodal traffic also

attended and participated in the meetings. Even shippers with “captive” facilities (i.e., facilities

served by only one of the Defendants or their co-conspirators) suffered from the conspiracy. For

example, NS’s chief executive officer, Charles W. Moorman, testified before Congress in 2007

that even captive shippers are subject to “competitive constraints [that] are real,” and he expressly

acknowledged that “even where there is only one railroad serving a facility, there are market

factors at play.”

        18.     Defendants and their co-conspirators maintained the scheme and imposed policies

designed to ensure their “standard” or “published” FSCs were enforced broadly across all of their

customers and for all products without the waivers and discounts they had frequently offered

between 2000 and 2002:

                a.     BNSF: On April 9, 2003, BNSF ordered, “Effective immediately and

                       urgently per John Lanigan. Authority to omit FSC provision is to be granted

                       to VP’s only (who will also clear with John).” On March 11, 2004, Chief

                       Economist Samuel Kyei recounted the company’s policy that “Contracts

                       requiring [CEO Matthew Rose’s] signature but excluding full fuel

                       surcharge provisions will not be signed.”

                b.     UP: On December 22, 2003, a sales representative explained to a customer,

                       “As a company policy, all contracts without fuel language will have fuel

                       language upon renewal. This is a mandate by UP management, I have no

                       choice.”


                                                 8
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 9 of 48



               c.      CSX: A May 2004 policy memorandum clarified that all CSX traffic would

                       be “subject to fuel surcharge.” EVP of Sales and Marketing Clarence

                       Gooden stated that any exception had to come through him and that he had

                       zero exceptions as his goal. In 2006, VP of Industrial Products Kyle

                       Hancock directed, “NO ONE is authorized to approve a renewal with [a

                       base rate] increase of less than 10%” and “NO ONE is authorized to approve

                       a deal WITHOUT Fuel Surcharge.”

               d.      NS: A 2004 email from Don Seale to his subordinates mandated “no

                       deviation from NS’s published FSC without [his] prior approval.” He also

                       rejected any negotiations to forego base rate increases in return for FSC

                       application as a “shell game.”

       19.     In the fall of 2003, BNSF and UP initiated an effort in the Association of American

Railroads (“AAR”) to get all Defendants and co-conspirators to agree to remove fuel costs out of

the weighted RCAF and AAI indices (which already permitted the Defendants and their co-

conspirators to recover all of their fuel costs), so that they could more easily charge artificially

high FSCs as a revenue enhancement mechanism. As a result, the AAR—whose board was

dominated by Defendants and their co-conspirators—created an unprecedented All Inclusive Index

Less Fuel (“AAILF”). Defendants’ conspiratorial implementation of the AAILF allowed

Defendants and their co-conspirators to move away from use of the RCAF and more easily apply

their FSCs.

       20.     Defendants and their co-conspirators worked tirelessly to achieve 100% FSC

coverage across their customers. All four Defendants and co-conspirators pursued 100%

participation goals and tracked their progress toward attaining that goal. Defendants and their co-


                                                 9
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 10 of 48



conspirators also policed the conspiracy by exchanging FSC coverage data with one another. In

addition, Defendants and their co-conspirators started their negotiations using the standard FSC

formula, meaning that any deviations from that standard FSC application still resulted in

supracompetitive all-in rates for shippers.

       21.     Directly undermining the pretense that the FSCs were genuine fuel cost recovery

mechanisms, as oil prices skyrocketed from approximately $40 to $150 per barrel during the

Relevant Period, so did Defendants’ and their co-conspirators’ profits. A Senate Commerce

committee report concluded that a “review of the largest four railroads’ [SEC] filings shows just

how profitable the large rail companies have become over the last decade,” and included the

following chart documenting the significant growth in profits during the Relevant Period:




       22.     An independent 2007 study commissioned by the American Chemistry Council and

Consumers United for Rail Equity (“CURE”) similarly found that the difference between

Defendants’ and their co-conspirators’ FSC revenue (as publicly reported or estimated) and

Defendants’ and their co-conspirators’ publicly reported actual fuel costs during the period from

2003 through the First Quarter of 2007 came to over $6 billion.
                                               10
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 11 of 48



       23.     Defendants and their co-conspirators also attributed their record revenues to FSCs.

For example:

               a.      NS’s 2006 “[r]ailway operating revenues increased $880 million, reflecting

                      higher rates, including fuel surcharges that accounted for about 40% of the

                      increase and modestly higher traffic volume.”

               b.     BNSF’s freight revenues “increased 15 percent [in 2006] to a record high

                      of $14.5 billion on double-digit increases in each of our four business units.”

                      “Growth in prices and fuel surcharges drove average revenue per car/unit

                      up 9 percent in 2006 to $1,367 from $1,258 in 2005.”

               c.     UP “achieved record revenue levels [in 2006] in all six of our commodity

                      groups, primarily driven by better pricing and fuel surcharges.”

               d.     CSX’s operating revenue increased $948 million in 2006; “the primary

                      components of the revenue gain” were “continued yield management and

                      the Company’s fuel surcharge program, which drove revenue per unit

                      across all major markets.”

                                        THE PARTIES

       24.     Plaintiff Nippon Yusen Kabushiki Kaisha (“NYK Japan”) is a corporation

organized under the laws of Japan, with its principal place of business at3-2, Marunouchi 2 Chome,

Chiyoda-Ku, Tokyo 100-0005 Japan. For more than 100 years, NYK Japan and its subsidiaries

have provided customers with comprehensive shipping services around the globe. During the

Relevant Period, NYK Japan purchased unregulated rail freight transportation services directly

from and paid intermodal FSCs directly to one or more of the Defendants to transport intermodal

shipments between ports, docks, terminals, and gateways nationwide.


                                                11
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 12 of 48



        25.      Plaintiff NYK Line (North America) Inc. (“NYK NA”), a subsidiary of NYK Japan,

is incorporated under the laws of Delaware, with its principal place of business at 300 Lighting

Way – 5th floor, Secaucus, NJ 07094, USA. NYK NA is the main American unit of NYK Japan

and serves as general agent and representative for NYK Japan in North America. During the

Relevant Period, NYK Japan purchased unregulated rail freight transportation services directly

from one or more of the Defendants to transport intermodal shipments between ports, docks,

terminals, and gateways nationwide.

        26.      As a proximate result of the conspiracy described herein, NYK Japan and NYK NA

paid FSCs in connection with the unregulated rail freight transportation services obtained from

Defendants that they would not have paid in the absence of the conspiracy; and therefore the prices

each Plaintiff paid to Defendants during the Relevant Period for those unregulated rail freight

transportation services on which FSCs were imposed were greater than the prices each Plaintiff

would have paid absent the conspiracy alleged herein. Each Plaintiff has therefore been injured in

its business and property by reason of Defendants’ antitrust violations.

        27.      Defendant CSX has its principal place of business at 500 Water St., Jacksonville,

Florida 32202. CSX is a major freight railroad operating primarily in the eastern United States and

Canada. CSX has railway lines throughout the eastern United States, and maintains coordinated

schedules with other rail carriers to handle freight to and from other parts of the country (including

in this District).

        28.      Defendant NS has its principal place of business at Three Commercial Place,

Norfolk, Virginia 23510. NS is a major freight railroad operating primarily in the eastern United

States. NS has railway lines throughout the eastern United States, and maintains coordinated




                                                 12
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 13 of 48



schedules with other rail carriers to handle freight to and from other parts of the country (including

in this District).

                                  JURISDICTION AND VENUE

        29.      This action is brought under Section 4 of the Clayton Act, 15 U.S.C. § 15, to recover

treble damages and reasonable attorneys’ fees and costs from Defendants for the injuries sustained

by each Plaintiff by reasons of Defendants’ violations of Section 1 of the Sherman Act, 15 U.S.C.

§ 1.

        30.      Jurisdiction of this Court is founded on 15 U.S.C. § 15 and 28 U.S.C. §§ 1331 and

1337.

        31.      Venue is proper in this judicial District pursuant to 15 U.S.C. § 15(a) and 22 and

28 U.S.C. § 1391, because during the Relevant Period one or more of the Defendants resided,

transacted business, were found, or had agents in this District, and a substantial part of the events

giving rise to each Plaintiff’s claims occurred and a substantial portion of the affected interstate

trade and commerce described below, has been carried out, in this District.

        32.      This Court has personal jurisdiction over each Defendant because, inter alia, each:

(a) transacted business in this District; (b) directly or indirectly sold and delivered rail

transportation services in this District; (c) has substantial aggregate contacts with this District; and

(d) engaged in an illegal price-fixing conspiracy that was directed at, and had the intended effect

of causing injury to, persons and entities residing in, located in, or doing business in this District.

                           INTERSTATE TRADE AND COMMERCE

        33.      During the Relevant Period, Defendants and their co-conspirators accounted for

over 90% of all rail shipments within the United States. The AAR Policy and Economics




                                                  13
               Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 14 of 48



Department reported that railroad total operating revenue in the United States in 2006 exceeded

$52 billion.

       34.       The activities of Defendants and their co-conspirators were within the flow of, and

substantially affected interstate commerce. During the Relevant Period, Defendants sold and

carried out rail shipments in a continuous and uninterrupted flow of interstate commerce to

shippers and customers throughout the United States. Each Defendant and their co-conspirators

used instrumentalities of interstate commerce to sell and market rail freight transportation services.

       35.       The unlawful activities of Defendants have had a direct, substantial, and reasonably

foreseeable effect on interstate commerce.

                     DEREGULATION OF THE RAILROAD INDUSTRY

       36.       Congress deregulated the railroad industry with passage of the Staggers Rail Act of

1980 (“Staggers Act”). This landmark legislation marked a dramatic change in the evolution of

U.S. railroads. After decades of regulatory control over virtually every aspect of their economic

operations, railroads were free to set market rates for rail transportation.

       37.       Prior to the Staggers Act, railroads for freight transport generally would only charge

the published tariff rates filed by the railroads with the Interstate Commerce Commission (“ICC”).

During that era of full regulation, railroads could apply to the ICC for across-the-board rate

increases, which could lawfully be implemented on a collective basis.

       38.       Today, by contrast, 80% or more of all rail shipments move under private

transportation contracts, which are not rate-regulated, or are otherwise exempt from rate

regulation. For all of this rate-unregulated traffic, the railroads cannot turn to some agency—like

the previously-existing ICC—to obtain across-the-board increases in freight rates, nor can the

railroads lawfully collude to set those rates.


                                                  14
               Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 15 of 48



         39.     Since 1980, the number of Class I railroads has declined dramatically, from 35 at

the time of passage of the Staggers Act to just seven today (two of which are owned by Canadian

entities). The railroad industry is now (and was during the Relevant Period) highly concentrated:

four of these railroads—Defendants CSX and NS and their co-conspirators BNSF and UP—

operate more than 90% of all railroad track in the U.S. and in 2006 accounted for nearly $50 billion

in total annual revenue. Given the high fixed costs in the railroad industry and its significant

barriers to entry (i.e., the need to invest in a vast network of tracks, stations, yards, and switching

facilities that take decades to develop, and require onerous regulatory and environmental reviews

and approval), there is only a fringe or niche market of smaller carriers, and the competition offered

by these small carriers is negligible.

         40.     Although the reason for deregulation of the railroad industry was to promote

competition and lower freight rates, it is now clear that the opposite has come true—railroads are

collectively charging shippers supracompetitive rates.

  DEFENDANTS AND THEIR CO-CONSPIRATORS SEEK UNSUCCESSFULLY TO
            RAISE RATES BEFORE THE RELEVANT PERIOD

         41.     For many years before the Relevant Period, Defendants and their co-conspirators

confronted a long-term, structural decline in rail freight rates. Indeed, according to the Surface

Transportation Board, Office of Economics, Environmental Analysis & Administration Section of

Economics, Study of Railroad Rates: 1985-2007, “inflation-adjusted rail rates declined in every

year but one from 1985 through 2004.” Figure 1 from the Study of Railroad Rates evidences that

trend:




                                                  15
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 16 of 48




       42.     Between 2000 and early 2003, the three-year period preceding the Relevant Period,

Defendants and their co-conspirators unilaterally took various actions designed to increase rail

freight prices and revenues. These uncoordinated actions included, among other things, unilateral

attempts by the individual Defendants and their co-conspirators to apply stand-alone FSCs. Indeed,

in March 2001, Defendants and their co-conspirators considered but expressly decided not to create

an industry-standard FSC.

       43.     During this period, Defendants and their co-conspirators acting on their own had

limited success when trying to boost rates and revenues including through FSCs. The trend

reflected in the STB data above was brought about by various factors, including what Defendant

CSX characterized in an internal analysis as “some very vicious historical price wars” and

“destructive pricing for rail share.” A 2002 BNSF “risk assessment” described this problem, while



                                               16
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 17 of 48



at the same time foreshadowing the eventual coordination Defendants and their co-conspirators

would agree upon to solve this problem:

       The dynamic that is involved in that is our competition, particularly in the rail
       industry, not being able to improve revenue through adequate rate increases. We
       need to be able to achieve price rate improvement. How can we do this if the other
       competing railroads do not do this at the same time? We are still not together as an
       industry. We are fighting for revenue share as opposed to rate adequacy.

       44.     During this era of competition, Defendants’ and their co-conspirators’ efforts to

impose FSCs were met by customer resistance and FSCs were applied only sporadically to a

limited number of shippers. During this period, Defendants and their co-conspirators

acknowledged their failure to contract for and collect FSCs. By way of example:

               a.     NS: In June 2000, VP Thomas Brugman reported, “Customers are picking

                      up on the surcharge situation and are starting to get nasty.” VP Jeffrey

                      Heller directed his group to “discontinue billing and waive outstanding

                      [FSCs] immediately” for “[c]ontract customers who have refused to pay the

                      FSC and are not paying it.” The same month, Director of Marketing Ken

                      Yopp made plans to keep “track of lost business [sic] account [sic] the

                      FSC.” In September 2002, manager of pricing systems Pat Glennon

                      reported to SVP of Marketing Services Don Seale that “[c]ustomers are now

                      more attuned to fuel issues and are less inclined to agree to a surcharge

                      clause,” and that eastern competitor CSX “appear[s] to be more lax in

                      applying the surcharge to private authorities” and “[t]his does have

                      competitive implications for NS.” Glennon testified that in 2001 and 2002,

                      FSCs were only “theoretically billable.”

               b.     CSX: In August 2000, CSX reported at a staff meeting that it could collect

                      only 67.4% of the then-modest FSCs it had billed over the preceding nine
                                             17
Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 18 of 48



        months. EVP of Sales and Marketing Clarence Gooden testified that CSX’s

        FSC coverage was “very low” and that he was “embarrassed” by the figure.

  c.    BNSF: In May 2002, BNSF’s Enterprise Wide Risk Assessment explained,

        “We are challenged to mitigate the risk through fuel surcharges, particularly

        as the UP does not use a fuel surcharge in the competitive marketplace. . . .

        The trucking industry uses fuel surcharges but our rail competitors do not

        and we therefore are hard pressed to achieve it. We do loose [sic] business

        because of that and we may have to lower margin in other aspects in order

        to keep the business with the surcharges where we do apply it.” In January

        2003, EVP and CMO Charles Schultz told Chairman, President, and CEO

        Matthew Rose and other executives, “any increase in fuel surcharges would

        result in a decrease in prices of the same amount in order to remain

        competitive.” Schultz’s successor John Lanigan testified BNSF’s FSC

        coverage was “low” in January 2003—“in the 25 to 30 percent range.”

  d.    UP: Current EVP and CFO Robert Knight Jr. testified that between 2000

        and 2002, “[t]here were some isolated situations where there were

        surcharges, but . . . no policy position.” UP implemented an FSC program

        in December 2002, but initially limited the application of that program to

        certain tariffs and circulars and exempted private shipments in its Industrial

        Products group from FSCs. This was true even though FSCs were generally

        not triggered and only “theoretically billable.” And in April 2003, Director

        Bob Toy reported, “Fuel surcharge $ are melting away at the competition.




                                  18
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 19 of 48



                       In a downward-pressure environment, what’s on paper must not work in the

                       real world.”

       45.     The reason Defendants and their co-conspirators were not able to achieve broader

FSC coverage was clear: each was concerned they would lose business to the others if the others

did not apply FSCs, made concessions, or otherwise applied FSCs less aggressively. Defendants

and their co-conspirators expressed these concerns internally and, in fact, lost business through

FSC competition. Each Defendant and co-conspirator also frequently agreed not to apply FSCs in

the face of shipper objections. These competitive pressures applied across all rail freight traffic,

affecting carload and intermodal traffic alike.

       46.     Defendants and their co-conspirators undercut each other on FSCs and waived them

for competitive advantage. In 2000, NS’s intermodal group “made the decision to stop applying

the fuel surcharge to International accounts that are under contract.” NS “stop[ped] invoicing the

fuel surcharge immediately and cancel[led] any outstanding amounts” for any international

customers with intermodal contracts who had “refused to pay the fuel surcharge and are not

paying.” In 2001, an NS intermodal employee noted to SVP of Marketing Services Don Seale and

others that “we have finally been forced to acquiesce on some of the International contracts and

stop charging an FSC where there is an RCR [Rail Cost Recovery Index]. Even our attorney’s [sic]

said we were on shakey [sic] ground, and after a year of assessing and collecting this from a few

carriers, we have terminated it.”

       47.     In January 2003, BNSF’s EVP and CMO Chuck Schultz responded to a series of

“Fuel Surcharge Questions” from CEO Matt Rose, including “Why can’t we get more fuel

surcharges or RCAF escalation in each of the forecast groups?” These groups included intermodal

and carload traffic. Schultz responded that “competition [and] contract negotiating power all play


                                                  19
                Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 20 of 48



a role.” The effect was that “any increase in fuel surcharges would result in a decrease in prices of

the same amount in order to remain competitive.”

          48.     Absent coordination, Defendants and their co-conspirators struggled to identify

who was undercutting whom. In April 2001, it was reported to Anne McMahon, NS’s Manager of

Planning and Intermodal, that NS was losing market share in part because its main eastern

competitor “CSX has begun waiving the fuel surcharge for specific accounts.” But a month later,

an intermodal employee reported to UP’s President and COO Ike Evans and CMO Jack Koraleski

that “[w]hile it is difficult to pinpoint who is cutting prices . . . evidence continues to mount that it

is NS.”

          49.     In May 2002, BNSF reported that it was challenging to impose FSCs because its

main western competitor, “UP[,] does not use a fuel surcharge in the competitive marketplace.” It

continued, “rail competitors do not [use FSCs] and we therefore are hard pressed to achieve it. We

do loose [sic] business because of that and we may have to lower margin in other aspects in order

to keep the business with the surcharges where we do apply it.” In January 2003, NS reported that

CSX “appear[s] to be more lax in applying the surcharge to private authorities” and “[t]his does

have competitive implications for NS.”

          50.     Customers balked at FSC entries on their bills. In April 2002, an employee

complained that NS’s intermodal FSC of 1.5% was generating “[n]ot much incremental revenue”

and, later, another NS employee reported that shippers were resisting intermodal FSCs of only 3

percent. In October 2002, a UP employee cited an “issue” that intermodal customers had started

requiring “separate billings for FSC,” which had resulted in “[l]ess customer acceptance/payment

as a separate line item charge on the Freight Bill.” In 2003, BNSF Chief Economist Sam Kyei

informed CMO John Lanigan of the “Status of BNSF Fuel Surcharge Programs,” reporting that


                                                   20
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 21 of 48



the railroad had struggled to apply the “General Intermodal Program,” garnering only 34%

participation among international customers.” He continued, BNSF needed to “assess the

effectiveness of our participation rates through exception management and tracking.”

       51.     And, in May 2003, BNSF announced that it would reduce its standard carload FSC

to 2% from 5% in May 2003 because a 5% FSC “would be significantly higher than several

competing railroads and that we might place ourselves, as well as our patrons, at a competitive

disadvantage.” In response, UP observed internally that “Fuel surcharge $ are melting away at the

competition. In a downward-pressure environment, what’s on paper must not work in the real

world.”

       52.     Another impediment to broad application of FSCs during this period was the so-

called Rail Cost Adjustment Factor, or “RCAF.” The RCAF is a weighted index that accounts for

all significant input costs, including fuel. The RCAF was utilized in multi-year contracts as a

formula to adjust prices to account for increasing (or decreasing) input costs.

       53.     Defendants and their co-conspirators recognized that imposing a stand-alone FSC

where fuel price increases were already covered by the RCAF would be perceived by shippers as

“double dipping.” For example, Pat Glennon, at the time NS’s director of price administration,

observed that “[p]hilosophically, it is hard to defend applying both a FSC and an index based rail

cost recovery formula, particularly now that we are significantly increasing the FSC percentages.”

       54.     As a result, the number of shippers covered by stand-alone, rate-based FSCs was

relatively low before the Relevant Period, and FSCs did not contribute significantly to Defendants’

or their co-conspirators’ revenues or bottom lines.

  DEFENDANTS AND THEIR CO-CONSPIRATORS CONSPIRE IN 2003 TO RAISE
   PRICES BY ESTABLISHING AND BROADLY ENFORCING A COORDINATED
     RATE-BASED FSC PROGRAM AS MEANS TO INCREASE ALL-IN RATES


                                                21
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 22 of 48



        55.     By 2003, Defendants’ and their co-conspirators’ initial attempts to apply rate-based

FSCs on their own taught them an important lesson: they could not achieve their revenue

enhancement objectives unless the FSC was widely applied on a coordinated basis by all four

conspirators. Absent coordination, a railroad seeking to impose FSCs more aggressively than its

competitors would risk losing business to another railroad who imposed no FSC or whose FSC

policies were more flexible. By early 2003, it became apparent to Defendants and their co-

conspirators that they would encounter difficulties making their FSC policies “stick” absent an

industry-wide agreement.

        56.     Thus, beginning in the spring of 2003, Defendants’ and their co-conspirators’ senior

executives—including their CEOs and top sales/marketing executives—engaged in an

extraordinary series of in-person meetings, phone calls, and email communications concerning the

establishment of a new FSC program. The purpose of these communications was to discuss, and

agree upon, FSC policies and practices intended to apply across-the-board to shippers industry-

wide.

        57.     The FSC programs that Defendants and their co-conspirators implemented between

March 2003 and January 2004 by mutual agreement are exactly the sort of industry-standard FSC

that Defendants’ and their co-conspirators’ senior executives discussed.

        58.     On March 11, 2003, CSX internally recommended making changes to its FSC

program that would have significantly reduced the surcharges applied to shippers’ base rates.

        59.     That same day, UP issued a “Revised Fuel Surcharge Recommendation” and

“Proposal” attributed to UP CMO Jack Koraleski. Under the UP “Revised” proposal, FSCs were

more aggressive, escalating at roughly twice the rate of the formula CSX had internally

recommended. The “Revised Surcharge proposal” retained the $28 West Texas Intermediate


                                                 22
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 23 of 48



(“WTI”) strike price of UP’s existing program but would increase by 0.4% for every $1 increase

in the WTI index, compared to UP’s existing formula, which called for a 2.0% increase for every

$5 increase in the WTI index.

       60.     The following day, Koraleski traveled to CSX to play golf, socialize, and discuss

“fuel surcharge methodology.” Beforehand, Koraleski and CSX’s executive vice president of sales

and marketing, Clarence Gooden, “talked on” the subject of “[f]uel surcharge methodology.”

       61.     On March 19 and 20, 2003, within one week of the UP-CSX meeting on “fuel

surcharge methodology,” CSX publicly announced a new FSC policy. The program retained the

lower $23 WTI trigger that CSX had proposed but abandoned the planned change to a relaxed

escalation schedule, and instead adopted the more aggressive escalation formula contemplated in

UP’s “Revised Surcharge proposal.” Thus, under CSX’s new FSC policy, CSX would assess a

0.4% FSC when the price of oil on the WTI index exceeded $23 per barrel, and an additional 0.4%

for every dollar increase above $23.48.

       62.     Further, unlike its predecessor program, which required the price of oil to exceed

the threshold price ($28 per barrel under the old program) for 30 consecutive days, CSX’s new

program would be based on the average price of oil from the preceding month. CSX reasoned that

while these modifications to its FSC program might “seem[] somewhat benevolent,” they would

actually result in “a large increase in fuel surcharge billings – maybe as much as 100%.”

       63.     On March 31, 2003, less than two weeks after CSX’s announcement, UP decided

to adopt “the same approach as the CSXT.” Following the CSX approach, UP would impose a

0.4% FSC at a monthly-average WTI “trigger” price of $23 (i.e., the index price at which FSCs

begin), and assess an additional 0.4% charge for every dollar increase in the WTI index above $23.




                                               23
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 24 of 48



BNSF, which had previously discussed the need for a “synchronized” FSC policy with NS, had a

predictably positive reaction to UP’s announcement: “This is sweet!!!! Just like the CXST.”

       64.     On March 18, 2003, NS and BNSF senior executives—including NS’s Chairman,

President, and CEO David Goode, Vice Chairman and COO Steve Tobias, Vice Chairman and

CFO Hank Wolf, VP and CMO Ike Prillaman, SVP of Planning Jim McClellan, VP of Intermodal

Mike McClellan, SVP of Transportation Mark Manion, SVP of Marketing Services Don Seale,

BNSF’s Chairman, President, and CEO Matt Rose, current President and CEO and then-VP and

COO Carl Ice, CMO John Lanigan, CFO Tom Hund, VP of Network Strategy Pete Rickershauser,

VP of Consumer Products and head of intermodal activities Steve Branscum—met and discussed

how the FSC programs of all four conspirators were structured, and then adopted an “action item”

for the BNSF and NS senior marketing officers to address “synchroniz[ing]” BNSF’s FSC program

with the programs of the other conspirators. This discussion point was assigned to NS’s Seale and

BNSF’s Lanigan.

       65.     On March 27, 2003, Seale wrote to Lanigan that at an upcoming trade association

meeting, he wanted to talk about “the fuel surcharge issue we discussed in Norfolk.”

       66.     The trade association meeting was the biannual National Freight Transportation

Association (“NFTA”) meeting that took place on April 2-6, 2003 at the Wigwam resort, in

Litchfield Park, Arizona. Each of the Defendants and co-conspirators attended the meeting. Almost

immediately following the NFTA meeting, a new internal directive was issued at BNSF that was

designed to ensure across-the-board FSC application: “Effective immediately and urgently per

John Lanigan[:] Authority to omit FSC provision is to be granted to VP’s only (who will also clear

with John).”




                                               24
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 25 of 48



       67.     On April 1, 2003, CSX CMO Mike Giftos and BNSF CMO John Lanigan met in

Jacksonville, Florida to discuss “Fuel Surcharge.”

       68.     When Defendants and their co-conspirators met to conspire, they discussed

applying FSCs across all rail freight traffic; they did not distinguish between carload and

intermodal traffic. The conspiring Defendants’ and their co-conspirators’ senior executives and

chief marketing officers oversaw their railroads’ carload and intermodal traffic alike and sought to

apply FSCs to them broadly. The junior executives overseeing the carload and intermodal traffic

also attended and participated in the meetings.

       69.     The same chief marketing officers who oversaw Defendants’ and their co-

conspirators’ carload traffic—and participated in the relevant meetings identified above—were

responsible for Defendants’ and their co-conspirators’ intermodal businesses. Moreover, those

employees directly in charge of intermodal traffic were participants. NS’s VP of Intermodal Mike

McClellan and BNSF’s VP of Consumer Products and head of intermodal activities Steve

Branscum attended the March 2003 meeting at which their railroads discussed how the FSC

programs of all four conspirators were structured, and then adopted an “action item” for the BNSF

and NS senior marketing officers to address “synchroniz[ing]” BNSF’s FSC program with the

programs of the other conspirators. CSX’s Alan Blumenfield, his predecessor Les Passa, and UP’s

Bradley King, EVP of Network Design and Integration, participated in the June 2003 meeting at

which CSX and UP’s senior executives discussed their FSC formulas, their FSC strike prices, and

the “outcry” they were facing from the initial rollout of their new FSC regimes. UP’s intermodal

group regularly imposed adjustable FSC provisions and their practice was to adjust them on ad

hoc bases to align with BNSF’s FSCs.




                                                  25
                Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 26 of 48



          70.     In early 2003, BNSF had been leaning toward a mileage-based carload FSC and

trying to drum up support within the industry for a mileage-based FSC formula. But on May 7,

2003—approximately one month after the NFTA meeting and its meeting with CSX—BNSF

abandoned that effort. Instead, it changed its FSC program to make it more aggressive by

decreasing the formula’s trigger price from an amount based on the per-gallon price of diesel fuel

reflected in the On-Highway Diesel Fuel (“HDF”) index, to $1.25, a number that “reflected the

$23 WTI crude price used by UP.”

          71.     Moreover, before this time, the FSC had been adjusted monthly based on the WTI

Index. The BNSF FSC had been based on the HDF Index. In or about July 2003, however, UP

switched to the HDF Index. From that point on, BNSF and UP (together, the “Western Railroads”)

moved in lockstep and charged the exact same FSC percentage for each month of the Relevant

Period.

          72.     BNSF and UP agreed to administer the HDF Index in precisely the same way.

Whenever the U.S. average price of diesel fuel as measured by the HDF Index equaled or was

lower than $1.35 per gallon, no FSC was applied. When the HDF Index exceeded $1.35 per gallon,

however, BNSF and UP both applied an FSC of 0.5% for every five cent increase above $1.35 per

gallon. So, for example, if the HDF Index rose to $1.55 per gallon, BNSF and UP would apply an

FSC of 2%. The FSC would increase 2% for every 20-cent increase in the HDF Index.

          73.     The Western Railroads also coordinated when they would change their FSC. They

agreed that the FSC would be applied to shipments beginning the second month after the month in

which there was a change in the HDF Index average price calculation. So, for example, if the HDF

Index average price changed in January, the Western Railroads would announce their new FSC

percentage on February 1 (always on the first day of the month), and then apply the FSC to


                                                26
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 27 of 48



shipments in March. The Western Railroads published their monthly FSC percentages on their

websites, making any deviation from cartel pricing easily detectable.

       74.     The Western Railroads’ agreed-upon coordination is reflected in their simultaneous

selection and adoption of the same novel, arbitrary, and complex combination of features for their

FSC programs, including use of the HDF Index for FSCs, setting the trigger point at $1.35 per

gallon of diesel fuel, and applying the FSC in the second calendar month after the HDF Index

average price had changed. The similarities are both too precise and too comprehensive to have

been independent responses to any common market phenomenon that the Defendants and co-

conspirators were facing.

       75.     UP’s move to the same fuel price index used by BNSF in July of 2003 is striking

evidence of concerted conduct in light of the fact that, just two months before, UP had announced

a different modification to its existing FSC program. In April of 2003, UP made modifications to

the trigger points it used for adjusting FSCs in its program, but did not change the index it

employed. The fact that, just two months later, UP switched indices and began charging exactly

the same FSCs as BNSF is further evidence that this switch was the result of concerted conduct.

       76.     As to NS, between March 2003 and December 2003, while positioning itself to

quickly implement the FSC first announced by CSX, NS had regular discussions with the other

conspirators, including discussions of what FSC was “acceptable” to them and the desirability of

an industry-standard FSC.

       77.     As it had planned and prepared for from March 2003 onward, NS announced in

January 2004 that it was adopting, effective March 1, 2004, a new FSC policy, which mimicked

the policy announced by CSX in March 2003 and was intended to “standardize” NS’s FSC with

the FSCs of the other conspirators. As with CSX’s program, NS would assess a 0.4% FSC when


                                               27
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 28 of 48



the price of oil on the WTI index exceeded $23 per barrel, and an additional 0.4% for every dollar

increase thereafter. Also like CSX, NS’s program would be based on the average price of oil for

the preceding month rather than the prior requirement of thirty consecutive days.

        78.     After NS’s announcement, all four conspirators had essentially uniform carload

FSCs and remained in synch throughout the Relevant Period. By October 2004, CSX had changed

its intermodal FSC formula to be aligned with BNSF and NS’s in every respect. UP’s was nearly

identical, but looked to weekly, rather than monthly, fuel prices. When weekly fluctuations caused

UP’s intermodal FSC to exceed the other conspirators’, UP would “manually adjust the formula-

driven amounts” to the other conspirators’ FSCs. The synchronization continued through the end

of the Relevant Period.

                 PUBLICATION OF THE AIILF AND FIXING FSC RATES

        79.     Even after having agreed to coordinate their FSCs, however, Defendants and their

co-conspirators still faced a significant barrier to widespread use of FSCs: widely-used private

contracts had cost escalation provisions that already accounted for fuel costs. BNSF, UP, CSX and

NS agreed to solve this problem by conspiring to remove fuel from the widely-used cost escalation

indexes, thereby paving the way for widespread imposition of the new FSC program in which all

four of the conspirators could participate, and from which all four could earn excessive profits.

        80.     In the fall of 2003, BNSF and UP initiated an effort in the AAR to get all

conspirators to agree to take fuel costs out of the weighted RCAF and AII, and instead apply

artificially high FSCs as a revenue enhancement mechanism: that is, use the “surcharge” to charge

a percentage increase on the total cost of the freight transport, regardless of the actual cost of fuel

for that transport job.




                                                  28
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 29 of 48



       81.     Pursuant to the agreements among and the Defendants and their co-conspirators,

who dominate the AAR board, caused the AAR to announce in December 2003 the creation of an

unprecedented, new All Inclusive Index Less Fuel (the “AIILF”). This new index was similar to

the AII and the RCAF, except that this new index excluded fuel as a component. The AAR

announcement in December 2003 stated: “This issue of AAR Railroad Cost Indexes inaugurates a

new index: the All-Inclusive Index Less Fuel. This index is calculated using the same components

and methods as the All-Inclusive Index uses for the Rail Cost Adjustment Factor, with the

exception of the exclusion of the fuel component.” This announcement, and the underlying

decision to create the new index, were the collective action of the Defendants and their co-

conspirators, and could not have been accomplished without the conspiracy. The new AIILF

specified the fourth quarter of 2002 as its base period.

       82.     Defendants and their co-conspirators conspired to cause the AAR to inaugurate the

AIILF so that they could begin assessing separate, stand-alone FSCs, applied against the total cost

of rail freight transportation, and coordinate that practice. The creation of this new index was an

important, carefully-planned step taken collectively by the Defendants and their co-conspirators

to allow implementation and continuation of their price fixing conspiracy—a conspiracy that

would enable the Defendants and their co-conspirators to widely impose price increases on the

entire cost of rail freight transport and thereby obtain additional revenues far beyond any actual

increases in fuel costs. This step was a notable departure from past practice, and marked the first

time that the AAR created a cost escalation index without a fuel cost component.

       83.     Co-conspirator BNSF has admitted that it worked through the AAR to accomplish

this revenue-generating measure in 2003. When asked how BNSF would be able to apply the new

revenue-based FSCs into contracts with coal shippers, John Lanigan, BNSF’s Chief Marketing


                                                 29
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 30 of 48



Officer, responded that BNSF would be able to do so because of the changes made to the RCAF

through the AAR. Referring to Matthew K. Rose, BNSF’s Chairman, President, and CEO, Lanigan

stated: “What happened last year, and Matt led the charge on there, is that there’s a new index that

[the AAR] has that’s basically an index without fuel . . . So we’ll do RCAF less fuel plus a direct

fuel surcharge in the future.”

       84.     Almost immediately after the announcement in December 2003 of the new AIILF

(the cost escalation index without fuel), and pursuant to the conspiracy, Defendants CSX and NS

(together, the “Eastern Railroads”), suddenly moved into lockstep with FSCs based on the WTI

Index. This move into lockstep was part and parcel of, and flowed from, the aforementioned

agreements reached and implemented by BNSF, UP, CSX and NS in late 2003.

       85.     Specifically, the Eastern Railroads agreed to apply an FSC whenever the monthly

average WTI price exceeded $23 per barrel of crude oil. When that happened, the Eastern

Railroads’ rates were increased 0.4% for every $1 that the price of WTI oil exceeded $23 per

barrel. So, for example, if the price of WTI oil was $28 per barrel, the FSC percentage would be

2%. The FSC would be adjusted upward at 2% for every $5 increase in the WTI average price.

       86.     The Eastern Railroads also coordinated when they would change their FSC—two

calendar months after the WTI Index had adjusted, thereby adopting the same FSC price timing

used by the Western Railroads. For example, if the WTI average price exceeded $23 per barrel in

January, the Eastern Railroads would assess the applicable FSC percentage to all bills of lading

dated in the month of March. In this way, Defendants could apply exactly the same FSC percentage

month after month. The Eastern Railroads published their monthly FSC percentages on their

websites, making any deviation from cartel pricing easily detectable.




                                                30
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 31 of 48



       87.     The Eastern Railroads’ coordination is reflected in their simultaneous selection and

adoption of the same novel, arbitrary and complex combination of features for their FSC programs:

including using the WTI Index for FSCs, setting the trigger point at $23 per barrel, and applying

the FSC in the second calendar month after the average price of WTI oil had changed. The

similarities, and the coordination with the Western Railroads, are too precise and too

comprehensive to have been independent responses to any common market phenomenon that the

Defendants and their co-conspirators were facing.

       88.     There was no legitimate business justification or natural explanation for the

collective action of BNSF, UP, CSX and NS to cause the AAR to adopt and publish the AIILF.

Such a “revenue-based” FSC bore no direct relationship to Defendants’ and their co-conspirators’

actual increase in fuel costs. The FSC program was not a cost recovery mechanism, but a revenue

enhancement measure that could only have been accomplished by the Defendants’ and their co-

conspirators conspiratorial action of removing fuel from the widely used cost escalation indexes.

The AII and RCAF both included a fuel cost component, and the Defendants and their co-

conspirators had used these indices for decades to measure fuel-cost increases. As an empirical

matter, the fuel component of the AII and RCAF would have permitted the Defendants and their

co-conspirators to recover all of their increased fuel costs throughout the Relevant Period. Thus,

the motivation of BNSF, UP, CSX and NS in collectively causing the adoption of the AIILF could

not have been greater fuel cost recovery or more efficient fuel cost recovery.

       89.     The actions by Defendants and their co-conspirators thus were not independent

responses to a common problem of increasing fuel costs. Rather, the only purpose in taking these

collective actions was to begin wide application of more aggressive stand-alone FSCs to revenue

(i.e., the entire base rate for the freight shipment), not costs; to act in concert with one another in


                                                  31
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 32 of 48



setting FSC prices and demanding them from shippers and customers; and to ensure collective

enforcement of the program. That is, pursuant to their conspiracy, Defendants and their co-

conspirators would now be able to undermine resistance from shippers and begin across-the-board

application of the supposed fuel cost increase percentage to the entire cost of the freight shipment

(notwithstanding that fuel only accounts for a portion of the costs of the shipment). Through these

collective actions, BNSF, UP, CSX and NS planned to use the stand-alone FSC as an easy way to

dramatically increase profits without having to wait for new rail capacity to come on line to meet

growing demand—so long as these railroads participated by not competing on FSC prices to

undercut one another.

       90.     In November of 2004, BNSF’s CMO John Lanigan “visit[ed] with his railroad

counterparts at the upcoming NEMC [Network Efficiency Management Committee] / SOMC

[Safety & Operations Management Committee] meeting in Kansas City to judge the appetite for a

mileage-based FSC program.” The other conspirators “pushed back as expected.” Again,

Defendants and their co-conspirators had collectively rebuffed the concept of an FSC that could

potentially be more correlated with actual fuel costs, agreeing instead to continue charging

supracompetitive rate- based FSCs.

       91.     With the conspiracy underway, the two Western Railroads, using the HDF Index,

moved in lockstep and charged virtually identical FSCs on a monthly basis throughout the

Relevant Period. The chart below shows that the FSC percentages charged by the Western

Railroads for freight shipments varied before the Relevant Period began, but were identical starting

in July 2003 through at least mid-2007.

              MONTHLY FSC PERCENTAGES – WESTERN RAILROADS

                             MONTH            BNSF             UP
                              Jun-02           1%              0%
                                                32
Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 33 of 48



              Jul-02        1%         0%
              Aug-02        0%         0%
              Sep-02        0%         0%
              Oct-02        1%         0%
              Nov-02        2%         0%
              Dec-02       2.5%        0%
              Jan-03        2%         2%
              Feb-03        2%         2%
              Mar-03      2.5%         2%
              Apr-03       4.5%        2%
              May-03        2%         2%
              Jun-03       3.0%        2.0%
              Jul-03       2.5%        2.5%
              Aug-03       2.0%        2.0%
              Sep-03      2.0%         2.0%
              Oct-03       2.5%        2.5%
              Nov-03       2.5%        2.5%
              Dec-03      2.5%         2.5%
              Jan-04       2.5%        2.5%
              Feb-04      2.5%         2.5%
              Mar-04      3.5%         3.5%
              Apr-04      3.5%         3.5%
              May-04       4.0%        4.0%
              Jun-04       4.5%        4.5%
              Jul-04       5.0%        5.0%
              Aug-04       5.0%        5.0%
              Sep-04      5.0%         5.0%
              Oct-04       6.0%        6.0%
              Nov-04       7.0%        7.0%
              Dec-04      9.0%         9.0%
              Jan-05       9.0%        9.0%
              Feb-05      8.0%         8.0%
              Mar-05      7.5%         7.5%
              Apr-05      8.0%         8.0%
              May-05      10.0%        10.0%
              Jun-05      10.5%        10.5%
              Jul-05       9.5%        9.5%
              Aug-05      10.5%        10.5%
              Sep-05      11.5%        11.5%
                            33
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 34 of 48



                               Oct-05           13.0%            13.0%
                              Nov-05            16.0%            16.0%
                              Dec-05            18.5%            18.5%
                               Jan-06           13.5%            13.5%
                              Feb-06            12.0%            12.0%
                              Mar-06            12.5%            12.5%
                              Apr-06            12.5%            12.5%
                              May-06            13.5%            13.5%
                               Jun-06           15.0%            15.0%
                               Jul-06           16.5%            16.5%
                              Aug-06            16.5%            16.5%
                              Sep-06            17.0%            17.0%
                               Oct-06           18.0%            18.0%
                              Nov-06            15.5%            15.5%
                              Dec-06            13.0%            13.0%
                               Jan-07           13.0%            13.0%
                              Feb-07            14.0%            14.0%
                              Mar-07            12.5%            12.5%
                              Apr-07            12.5%            12.5%
                              May-07            14.5%            14.5%
                               Jun-07           16.0%            16.0%
        92.     As detailed above, there also   was uniformity   among the Eastern Railroads in the

monthly FSC percentages, based on the WTI Index, that they charged customers for most of the

Relevant Period. The chart below shows that the FSC percentages charged by Defendants CSX

and NS for carload shipments varied before the Relevant Period, but were identical starting in

March 2004 through at least mid-2007.

               MONTHLY FSC PERCENTAGES – EASTERN RAILROADS1

                             MONTH              CSX              NS
                              Jun-03            2.4%             2%
                              Jul-03            2.4%             2%
                             Aug-03             3.2%             2%

    1
       The fact that this Complaint includes charts of the monthly FSC percentages for the Western
and Eastern Railroads that end only in mid-2007 is not meant to suggest that either the conspiracy
or its effects ended in mid-2007.
                                                 34
            Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 35 of 48



                             Sep-03          3.2%             2%
                             Oct-03          3.6%             2%
                             Nov-03          2.4%             2.0%
                             Dec-03          3.2%             2.0%
                             Jan-04          3.6%             2.0%
                             Feb-04          4.0%             2%
                             Mar-04          4.8%             4.8%
                             Apr-04          4.8%             4.8%
                             May-04          5.6%             5.6%
                             Jun-04          5.6%             5.6%
                             Jul-04          7.2%             7.2%
                             Aug-04          6.4%             6.4%
                             Sep-04          7.2%             7.2%
                             Oct-04          8.8%             8.8%
                             Nov-04          9.2%             9.2%
                             Dec-04          12.4%            12.4%
                             Jan-05          10.4%            10.4%
                             Feb-05          8.4%             8.4%
                             Mar-05          9.6%             9.6%
                             Apr-05          10.0%            10.0%
                             May-05          12.8%            12.8%
                             Jun-05          12.4%            12.4%
                             Jul-05          10.8%            10.8%
                             Aug-05          13.6%            13.6%
                             Sep-05          14.4%            14.4%
                             Oct-05          16.8%            16.8%
                             Nov-05          17.2%            17.2%
                             Dec-05          16.0%            16.0%
                             Jan-06          14.4%            14.4%
                             Feb-06          14.8%            14.8%
                             Mar-06          17.2%            17.2%
                             Apr-062         15.6%            15.6%

    2
      On April 24, 2006, NS announced that it would “revise its fuel surcharge program,” assessing
a 0.3% surcharge when the price of oil on the WTI index exceeded $64 per barrel, and an additional
0.3% for every dollar increase above $64 per barrel. While NS claimed to the STB that it was
rebasing because of a “decision to reduce its fuel surcharge percentage,” NS had calculated the
rebased fuel surcharge “to bake in FSC [the existing fuel surcharges] to [base] rate.” NS had
determined that a 16.4% base rate increase would allow it a “full % [fuel surcharge] pass thru”

                                               35
             Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 36 of 48



                              May-06            16.0%          16.0%
                               Jun-06           18.8%          18.8%
                               Jul-06           19.2%          19.2%
                               Aug-06           19.2%          19.2%
                               Sep-06           20.8%          20.8%
                               Oct-06           20.4%          20.4%
                               Nov-06           16.4%          16.4%
                               Dec-06           14.4%          14.4%
                               Jan-07           14.8%          14.8%
                               Feb-07           16.0%          16.0%
                               Mar-07           12.8%          12.8%
                               Apr-07           14.8%          14.8%
                              May-07            15.2%          15.2%
                               Jun-07           16.4%          16.4%
       93.     In stark contrast to this uniformity in FSC percentages, fuel cost as a percentage of

operating cost and fuel efficiency differs widely among the conspiring railroads. Absent collusion,

it is extremely unlikely that Defendants and their co-conspirators, in both the east and the west,

would independently price their FSCs to arrive at the identical percentage month after month, year

after year. The fact that Defendants and their co-conspirators moved in uniform lockstep indicates

that Defendants and their co-conspirators were coordinating their behavior and conspired to fix

prices for FSCs. In addition, the advance announcements of each conspirator’s FSCs was an

important implementation and enforcement mechanism for the conspiracy.

       94.     Although Defendants and their co-conspirators began to adjust their FSC programs

after the 2007 STB ruling discussed below—including, in some cases, by adopting mileage-based

FSCs—Defendants and their co-conspirators continued to engage in discussions concerning FSCs




under the new program. Importantly, NS executives discussed the rebasing plan with their
counterparts at the other conspiring railroads, who recognized that the new FSC program was an
economic wash compared to the program announced in late 2003 (which continued to apply to
shippers under earlier contracts in any event).
                                                36
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 37 of 48



following the STB ruling, and to apply rate-based FSCs that are the subject of this case to their

shippers pursuant to agreements entered into before the STB Ruling.

        95.     While the above formulas and percentages reflect the FSCs applied by Defendants

and their co-conspirators to their carload businesses (i.e., shipments that travel from origin to

destination only by railcars), Defendants and their co-conspirators also coordinated with respect

to the FSCs applied to their intermodal business (i.e., shipments that travel by rail and one other

mode of transportation such as truck or ship).

      IMPLEMENTATION OF THE SCHEME: DEFENDANTS’ AND THEIR CO-
         CONSPIRATORS’ ACROSS-THE-BOARD APPLICATION OF FSCs

        96.     Defendants and their co-conspirators recognized that their coordinated FSCs were

more aggressive and could generate substantially more revenue. For example, describing the new

FSC program that resulted from Defendants’ and their co-conspirators’ coordination, CSX’s John

Couch remarked: “While the above seems somewhat benevolent, it is actually a large increase in

fuel surcharge billings – maybe as much as 100%.” In addition, an internal NS email from April

2003 remarked, “By dropping the base to $23 per barrel, raising the percentage yield and talking

[sic] it sooner, the change is in fact a blatant general rate increase, and will appear so to customers.”

        97.     Defendants and their co-conspirators’ recognized that their new aggressive FSC

program could be undermined by resistance from shippers and competition between the conspiring

railroads. A 2003 internal NS memorandum recognized that moving to the more aggressive

formula would “run the risk of losing the surcharge altogether. . . . The loss of the FSC clause with

just a few major customers could offset some of the gains derived from the new FSC.” And, in a

2005 BNSF “Risk Assessment” memorandum, BNSF observed the “risk that competitors reverse

course on using a fuel surcharge” to gain market share, recognizing that “it would only take one

competitor to abandon this in an attempt to gain market share to cause this to fail.”

                                                   37
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 38 of 48



       98.      To ensure that shipper resistance would be muted, and to achieve their

conspiratorial goals, each Defendant and co-conspirator adopted policies to apply FSCs to 100%

of its traffic and tracked its progress toward attaining that goal. It required “total FSC discipline”

on all shipments, including intermodal. For example, in 2004, BNSF marketing leadership began

an initiative to monitor FSC “adherence” on a quarterly basis. These adherence reports track topics

such as FSC revenue, the amount of newly-issued price authorities including FSCs, and top

opportunities (e.g., shippers with expiring contracts that do not include an FSC). The reports—

showing increasing FSC coverage each year—were presented to the chief marketing officer with

a goal of achieving a 100% participation rate for BNSF’s shippers. The same year, BNSF issued a

“Mandate” that the “Marketing Team should strive for 100% fuel coverage by account” and a

“business unit strategy of re-signing all expiring contracts with full fuel surcharge provisions.”

       99.      Customers were forced to pay the FSCs despite one BNSF regional sales manager’s

report that “the response [to a 9% FSC pricing update] was ferocious.” He requested some

“propaganda” because he could only “muddle through an explanation” that did not “satisf[y]

anyone.”

       100.     CSX also monitored its effectiveness in applying FSCs to its shippers, and started

tracking its progress toward implementing its FSC mandate—that “[e]verything is subject to fuel

surcharge.” CSX tracked the progress that its individual marketing teams were making toward

widespread FSC application, and tracked contracts without FSCs to ensure they would receive

FSCs upon renewal. Its carload policy was indistinguishable from its intermodal policy. A 2006

CSX analysis projected increased coverage of its intermodal FSC on the presumption that “100%

of contracts that come due will be renewed with full fuel surcharge.”




                                                 38
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 39 of 48



       101.     Starting in early 2004, UP engaged in similar analyses. An analysis of UP’s FSC

coverage was also performed for the chief marketing officer—who had requested “each of the

business teams to be looking for ways to expand fuel surcharge coverage in 2004.” An internal

presentation stated that UP had “adopted a standard Intermodal fuel surcharge policy that is applied

universally to all of our customers as their contracts expire. No exceptions.”

       102.     NS also tracked its ever-expanding FSC coverage and NS’s Don Seale instructed

division heads to identify “the largest remaining contracts (including annual revenue involved)

that do not have fuel surcharge application” to “see how much we plan to move this upward in

2006 and 2007.” An NS intermodal VP said, “Seniors are going to continue to push us

aggressively” to avoid FSC exceptions. NS’s VP of intermodal marketing reported in 2006 that

there were only “a handful” of intermodal customers not paying the standard FSC and that efforts

were being made to bring these customers onto the standard program. At this time, only one NS

intermodal customer did not pay any fuel surcharge at all and NS expected to apply one when the

agreement was renewed the next year.

       103.     Defendants and their co-conspirators policed the conspiracy by exchanging FSC

coverage data. For example, at a meeting in fall of 2003 CSX-BNSF meeting attended by CSX’s

Director of Market Strategy John Couch and EVP of Sales and Marketing Clarence Gooden, BNSF

told CSX the percentage of its carload and intermodal business having either an FSC or escalator

clause. Subsequent to that meeting, Gooden asked Couch how CSX’s coverage compared to

BNSF’s. After a meeting between BNSF and NS in late 2004, BNSF sent NS’s SVP of Marketing

Services Don Seale a report addressing FSC coverage for “all [BNSF] traffic (not solely with NS)

that moved under the price authority in the past twelve months.”




                                                39
               Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 40 of 48



        104.     In furtherance of the conspiracy, Defendants and their co-conspirators instituted

strict policies against granting exceptions to the standard FSCs and declined to negotiate discounts

on the FSCs and overall contract rates, even though prior to mid-2003 it had been customary for

the Defendants and their co-conspirators at least to entertain such negotiations. Shippers from

many different industries, some with significant economic power, tried to negotiate the FSC

percentages, but were told by the Defendants and their co-conspirators (who had previously been

willing to negotiate discounts on rail freight rates) that the FSCs were “not negotiable.”

        105.     Defendants and their co-conspirators also enforced strict policies against

discounting base rates to offset the standard FSCs. For example, in an internal NS email, NS’s

CMO (Don Seale) remarked, “I want to underscore that we should not be foregoing base rate

increases in return for FSC application. That is a shell game that all product managers should not

play.” A 2004 presentation to BNSF’s Consumer Products business unit,3 which includes both

domestic and international intermodal traffic, identified as part of “CEO’s Goals for Marketing’s

Fuel Surcharge Programs” that “Discounted programs unacceptable. CEO will not sign contracts

not meeting the above criteria. . . . Minimize price/fuel surcharge tradeoffs.”

        106.     As a result of these and related policies, any negotiations with their shippers about

FSCs that took place started from the standard, supracompetitive FSC.

        107.     Even an individual conspirator’s FSC formula that stayed the same during the

Relevant Period as it was before the conspiracy—like BNSF’s intermodal FSC—caused shippers

to pay supracompetitive prices because the conspiracy allowed Defendants and their co-

conspirators to collect surcharges that were theretofore uncollectable due to customer resistance,



    3
      BNSF has four business units: Agricultural Products, Coal, Consumer Products, and
Industrial Products.
                                                  40
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 41 of 48



Defendants’ and their co-conspirators’ waiver, or competitive pressures. By uniformly applying

and enforcing their FSCs, Defendants and their co-conspirators collected FSCs they would have

been unable to collect from shippers but for their conspiracy.

       108.     In addition, Defendants and their co-conspirators applied their standard FSCs

uniformly to all traffic and commodities. For example, in October of 2005, NS advised UP as

follows: “We only have 1 fuel surcharge mechanism which applies to all commodities. Our

corporate directive is to stay with the standard language and avoid modifying it.”

       109.     And Defendants and their co-conspirators imposed standard FSCs on all shippers

without regard to whether the shipper had access to alternative modes of transportation. In written

testimony submitted to Congress, NS’s Chairman Moorman recognized that even so-called

“captive” shippers—shippers without access to alternative modes of transportation—have

leverage in negotiating a better rate/serve package on traffic at single served facilities. He

explained:

       Most large companies have multiple rail-served facilities with some of the facilities
       served by one railroad, some facilities served by another railroad and some facilities
       served by two railroads. The customer uses its traffic at the dually served facilities
       to negotiate a better rate/service package on traffic at the single served facilities.
       That is one source of leverage. Another source is product competition. For example,
       assume we are the sole serving carrier at a chemical plant that ships to numerous
       receivers. When the receiver can use another product in lieu of the one produced at
       our solely served facility, we will lose the business. . . . Another major source of
       competition is geographic competition. . . . In short, even where there is only one
       railroad serving a facility, there are market factors at play. These competitive
       constraints are real.

       110.     Before the conspiracy, captive shippers could negotiate out of the FSCs. But during

the conspiracy they could not.

                                      THE STB DECISION

       111.     On January 25, 2007, the STB, which regulates certain aspects of the railroad

industry, issued an administrative decision concluding that the railroads’ practice of computing
                                               41
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 42 of 48



FSCs as a percentage of base rate for rate-regulated rail freight transport was an “unreasonable

practice,” because the FSCs are not tied to the fuel consumption associated with the individual

movements to which they are applied. Rail Fuel Surcharges, STB Ex Parte No. 661 (Jan. 25,

2007). In its ruling, the STB explained that:

       After considering all of the comments, we affirm the preliminary conclusion in the
       August decision that it is an unreasonable practice to compute fuel surcharges as a
       percentage of the base rates. Because railroads rely on differential pricing, under
       which rates are dependent on factors other than costs, a surcharge that is tied to the
       level of the base rate, rather than to fuel consumption for the movement to which
       the surcharge is applied, cannot fairly be described as merely a cost recovery
       mechanism. Rather, a fuel surcharge program that increases all rates by a set
       percentage stands virtually no prospect of reflecting the actual increase in fuel costs
       for handling the particular traffic to which the surcharge is applied. Two shippers
       may have traffic with identical fuel costs, but if one starts out with a higher base
       rate (because, for example, it has fewer transportation alternatives), it will pay
       dramatically more in fuel surcharges.

See Surface Transportation Board Decision, Rail Fuel Surcharges (STB Ex Parte No. 661, January

26, 2007) at 6.

       112.       The STB’s decision addressed rate-regulated rail freight traffic only (which is not

the subject of this Complaint). The STB expressly stated that its jurisdiction did not reach rail

freight traffic under private contract or otherwise exempted from rate regulation.

       113.       As detailed above, pursuant to their conspiracy, Defendants and their co-

conspirators applied the same unreasonable FSC practices addressed by the STB to the private rail

freight transportation contracts, and other unregulated freight transport, at issue in this case.

                                 THE CONSPIRACY SUCCEEDS

       114.       Defendants and their co-conspirators reaped huge, supracompetitive profits as a

result of the success of their conspiracy. Through their agreement to coordinate on FSCs,

Defendants and their co-conspirators realized billions of dollars in revenues during the Relevant



                                                  42
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 43 of 48



Period in excess of their actual increase in fuel costs from the specific customers on whom they

imposed the FSC.

       115.     Defendants and their co-conspirators recognized that their coordinated FSCs in fact

resulted in significant over-recovery of fuel price increases. NS, for example, recognized by July

2004 that “[c]urrent FSC revenues exceed the relative increase in fuel costs when compared to the

$23 WTI base,” and Don Seale of NS testified that in 2005, NS’s “increase in Fuel Surcharge

revenue exceeded the increase in its diesel fuel, gasoline, and lubricant expenses.”

       116.     UP senior management instructed that fuel surcharges were not intended to be set

at “some ‘trying to make whole’ value” and UP’s CFO saw “nothing wrong with recovering at a

rate greater than 100%.” An October 2005 presentation shows UP estimated greater than 100% of

incremental fuel cost recovery through FSCs for each of its six business groups.

       117.     BNSF’s average cost for diesel fuel in 3rd Quarter 2003 was $0.846 per gallon and

its average cost of diesel fuel for 3rd Quarter 2004 was $0.988 per gallon. Thus, BNSF’s cost of

fuel increased 14.4% from 3rd Quarter 2003 to 2004. In contrast, the FSC charged by BNSF based

on the HDF 3rd Quarter 2003 price was $1.46 per gallon and $1.83 per gallon in 3rd Quarter 2004,

amounting to a 25.3% increase. As a result of this disparity in increase percentages, shippers

purchasing from BNSF paid 11% more than the actual price BNSF paid for fuel from 3rd Quarter

2003 to 2004. Shippers of unregulated freight from the other conspirators similarly overpaid during

this and other periods, particularly since the inflated percentage increase was applied to the entire

rate at issue not merely to the fuel cost component of that rate.

       118.     This over-recovery applied to intermodal and carload traffic alike. BNSF

recognized that conspiring railroads’ coordination of fuel surcharges for intermodal shipments




                                                 43
               Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 44 of 48



made them a “‘profit-center’ . . . for the customers that participate.” UP’s finance department

calculated a “recovery percentage” of 188% for its intermodal group for the first quarter of 2005.

        119.     By calculating FSCs as a percentage of the shipping rate, Defendants and their co-

conspirators deflected attention from the cost savings they achieved through fuel efficiency gains.

As explained in a 2007 AAR publication, Defendants’ and their co-conspirators’ fuel efficiency is

“constantly improving.” BNSF, for example, disclosed in 2005 that it had achieved a 9%

improvement in fuel efficiency over the prior ten years. In 2006, the railroads could, on average,

move one ton of freight 423 miles on one gallon of diesel fuel.

        120.     As a result, the conspiracy worked as planned to help to remove the competitive

pressures that had kept their rates down for years. As the head of UP, James Young, admitted in

2007, “three, four years ago [the FSCs] were really non-existent,” and “it’s only been the last

couple of years that . . . the financial returns in this business has [sic] started to move in the right

direction.”

        121.     Following the conspirators’ agreement to coordinate their FSCs, Defendants’ and

their co-conspirators’ total revenues skyrocketed during the Relevant Period, with the Defendants

and their co-conspirators reporting record revenues and profits virtually every year. As noted

above, Defendants and their co-conspirators themselves attributed these record figures in large part

to FSCs.

        122.     As result of the conspiracy Defendants and their co-conspirators were able to

reverse the “destructive pricing for rail share” that led to their conspiracy. In the 2009 STB study

referenced above, the STB concluded that “inflation-adjusted rail rates increased in 2005, 2006,

and 2007,” representing “a significant change from prior years, given that inflation-adjusted rail

rates declined in every year but one from 1985 through 2004.” The STB concluded that while


                                                  44
               Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 45 of 48



rising fuel costs contributed to the rate increases “even after factoring out rising fuel costs, railroad

rates have risen in the last three years after falling for decades.”

        123.     And a 2010 Senate Commerce Committee Report conducted a “review of the

largest four railroads’ Securities and Exchange Commission (SEC) filings,” which it found

“show[ed] just how profitable the large rail companies have become over the last decade. Figure 1

demonstrates that the four largest U.S. rail carriers have nearly doubled their collective profit

margin in the last ten years to 13%.” The referenced Figure 1 demonstrates that Defendants’ and

their co-conspirators’ profits spiked following their collective imposition of the new FSC regime

described above:




                                          COUNT I
        (Violation of Section 1 of The Sherman Act and Section 4 of the Clayton Act)

        124.     Plaintiffs incorporate by reference the allegations in the paragraphs above as if they

were fully set forth herein.




                                                   45
              Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 46 of 48



       125.     Defendants and their co-conspirators entered into and engaged in a contract,

combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of the

Sherman Act and Section 4 of the Clayton Act.

       126.     The contract, combination, or conspiracy resulted in an agreement, understanding,

or concerted action between and among Defendants and their co-conspirators in furtherance of

which Defendants and their co-conspirators fixed, maintained, and standardized prices for FSCs

for rail freight transportation handled through private contracts and other means exempt from

regulation. Such contract, combination or conspiracy constitutes a per se violation of the federal

antitrust laws and is, in any event, an unreasonable and unlawful restraint of trade.

       127.     Defendants’ and their co-conspirators’ contract, combination, agreement,

understanding, or concerted action occurred within the flow of, and substantially affected,

interstate and international commerce.

       128.     Defendants’ and their co-conspirators’ conduct was through mutual understandings

or agreements by, between, and among Defendants and their co-conspirators.

       129.     The contract, combination, or conspiracy has had the following effects:

                a.     Prices charged to each Plaintiff for FSCs applied to unregulated rail freight

                       transportation were fixed and/or maintained at supracompetitive levels;

                b.     Each Plaintiff has been deprived of the benefits of free, open, and

                       unrestricted competition in the market for rail freight transportation

                       services; and

                c.     Competition in establishing the prices paid, customers of, and territories for

                       rail freight transportation services has been unlawfully restrained,

                       suppressed, and eliminated.


                                                 46
                 Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 47 of 48



          130.     As a proximate result of the conspiracy described herein, each Plaintiff paid FCSs

in connection with those unregulated rail freight transportation services that they would not have

paid in the absence of the conspiracy; and the prices each Plaintiff paid to Defendants during the

Relevant Period for those unregulated rail freight transportation services on which FSCs were

imposed were greater than the prices each Plaintiff would have paid absent the conspiracy alleged

herein.

          131.     Each Plaintiff has therefore been injured in its business and property by reason of

Defendants’ antitrust violations.

          WHEREFORE, Plaintiffs pray for relief as follows:

                   a.     That the unlawful contract, combination, and conspiracy alleged in Count I

                          be adjudged and decreed to be an unreasonable restraint of trade or

                          commerce in violation of Section 1 of the Sherman Act;

                   b.     That Plaintiffs recover compensatory damages, as provided by law,

                          determined to have been sustained by Plaintiffs, and that judgment be

                          entered against Defendants on behalf of Plaintiffs;

                   c.     That Plaintiffs recover treble damages, as provided by law;

                   d.     That Plaintiffs recover their costs of the suit, including attorneys’ fees, as

                          provided by law; and

                   e.     For such further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

                   Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiffs demand

a jury trial as to all issues triable by a jury.




                                                   47
          Case 1:20-cv-00858 Document 1 Filed 03/31/20 Page 48 of 48



March 31, 2020                             Respectfully submitted,


                                           /s/ Benjamin D. Brown
                                           Benjamin D. Brown (DC Bar. No. 495836)
                                           Robert A. Braun (DC Bar. No. 1023352.)
                                           Leonardo Chingcuanco
                                           Cohen Milstein Sellers & Toll PLLC
                                           1100 New York Ave. NW ● Fifth Floor
                                           Washington, DC 20005
                                           (202) 408-4600
                                           bbrown@cohenmilstein.com
                                           rbraun@cohenmilstein.com
                                           lchingcuanco@cohenmilstein.com


                                           Attorneys for Nippon Yusen Kabushiki
                                           Kaisha and NYK Line (North America) Inc.




                                      48
